DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210223.

Continuation Application
This application is a continuation application (“CON”) of U.S. App# 15497563, now U.S. Pat# 10336473. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Allowable Subject Matter
Claim(s) 5-10, 12-14 and 18-20 would be allowable if rewritten to overcome all pending objection(s) and all pending rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Electronic Communications
According to MPEP 502.03 II, “Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…”;  therefore, the Examiner will not respond to any internet communications until Applicant(s) file(s) a written statement with the USPTO in accordance with the example shown in MPEP § 502.03 II.  All received e-mail messages including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with this section of the MPEP.  The Examiner’s contact information is provided at the end of this office action.

Priority Status
Foreign priority benefit under 35 U.S.C. 119 (a)-(d) is acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-20 is/are examined in this office action.

Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:  

Claim 3 provides a list of items; however, the list does not use a conjuction prior to the last item. The Examiner requests a conjunction such as “and”, “or” or “and/or” be used.

Claim Rejections - 35 USC § 112(d) or (pre-AIA ) Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the following, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 16 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 16 recites “An aircraft” and introduces a new and separate embodiment; therefore, Claim 16 is an independent claim. However, the recitation of “…of claim 15” is a dependency on another claim.  Furthermore, Claim 15 explicitly recites “A brake cooling period prediction system” embodiment, and is considered a separate and distinct embodiment from said “aircraft”. 

Additionally, The Examiner notes that Applicant has demonstrated their full understanding and ability to properly draft dependent claims based on the presentation of dependent Claims 2-3, 5-14 and 17-20.

Justification for this rejection has been supported since 2011 in Federal Register / Vol. 76, No. 27 / Wednesday, February 9, 2011 / Notices.1
Applicant may cancel the claim(s), amend the claim(s) to place the claim in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11 and 15-17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over US 20150286215 A1 (“Alvarado”) and further in view of US 20080092641 A1 (“Cahill”).


a wear sensor configured to measure a wear state of a brake (see at least Fig, 6 with associated text; in particular, ¶ 34. Element 610 is also capable of automatically determining the state of the brakes.); and 
an environmental sensor (e.g., “613”, “614”, “615” and/or “617”) configured to measure at least one ambient condition of the environment of the brake (see at least Fig. 6 with associated text; in particular, ¶ 34).
Alvarado does not directly disclose a torque sensor configured to measure a torque reacted by a brake during a braking event.
However, Cahill teaches a torque sensor configured to measure a torque reacted by a brake during a braking event (see at least Abstract and ¶ 2). It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Alvarado’s invention by incorporating an ability to compensate for brake torque based on brake wear as taught by Cahill in order to provide the highest degree of accuracy of the requested braking by a pilot (see ¶ 5).

Regarding Claim 2, Alvarado discloses a temperature sensor (e.g., “612”) configured to measure a temperature of the brake (see at least ¶ 28 and Fig. 6 with associated text).

Regarding Claim 3, Alvarado discloses wherein the environmental sensor is configured to measure one or more of (Only one option is required to satisfy a “one or more of” limitation.): 
ambient temperature (see at least ¶ 34), 
air flow, 
wind direction (e.g., “wind conditions”; see at least ¶ 34), [and]
wind speed (see at least ¶ 34).

Regarding Claim 4, Alvarado discloses a prediction apparatus (e.g., “brake system apparatus 600”) for use in predicting a brake cooling period following a braking event, the prediction apparatus comprising (see at least Abstract, ¶ 22 and Fig. 6 with associated text): 
a memory (e.g., “data unit 607”) storing information relating to the thermal behaviour of the brake (see at least ¶ 31, 33, 44 and Fig. 7 with associated text; in particular, ¶ 34-35); and 
a controller (see at least ¶ 46-48) configured to: 
receive a wear measurement and an ambient condition measurement from a sensor apparatus (see at least Fig. 6 with associated text); and 
predict a cooling period required for the brake to reach a predetermined temperature following a braking event, based on the received wear measurement, the received ambient condition measurement, and the information relating to the thermal behaviour of the brake (see at least ¶ 22, 31, 34-35 and Fig. 4, 7 with associated text).
Alvarado does not directly disclose a torque measurement and a controller receives the torque measurement.
However, Cahill teaches a torque measurement (see at least Abstract and ¶ 2) and a controller receives the torque measurement (see at least ¶ 48, 62). It would have been obvious to 

Regarding Claim 11, Alvarado discloses wherein the information relating to the thermal behaviour of the brake comprises one or more of (Only one option is required to satisfy a “one or more of” limitation.): 
information relating to the past thermal behaviour of the brake (see ¶ 31 and Fig. 4 with associated text); 
a time-series of measurements of the temperature of the brake (see ¶ 31 and Fig. 4 with associated text); 
a mathematical model of the brake (see Fig. 4 with associated text. Fig. 4 is a graph.); 
a look-up table (see ¶ 31 and Fig. 4 with associated text); 
a mathematical relationship relating any two or more of: torque, wear, ambient condition; cooling fan state; and 
information relating the thermal behaviour of the brake to the thermal behaviour of a further brake.

Regarding Claim 15, Alvarado discloses a brake cooling period prediction system (e.g., “apparatus”) for predicting a brake cooling period following a braking event, the prediction system comprising (see at least Abstract and ¶ 22): 
a sensor apparatus (e.g., “610” from Fig. 6) comprising: 
a wear sensor configured to measure a wear state of the brake (see at least Fig, 6 with associated text; in particular, ¶ 34. Element 610 is also capable of automatically determining the state of the brakes.); and 
an environmental sensor (e.g., “613”, “614”, “615” and/or “617”) configured to measure at least one ambient condition of the environment of the brake (see at least Fig. 6 with associated text; in particular, ¶ 34), and 
a prediction apparatus (e.g., “brake system apparatus 600”) comprising: 
a memory (e.g., “data unit 607”) storing information relating to the thermal behaviour of the brake (see at least ¶ 31, 33, 44 and Fig. 7 with associated text; in particular, ¶ 34-35); and 
a controller (see at least ¶ 46-48) configured to: 
receive a wear measurement and an ambient condition measurement from a sensor apparatus (see at least Fig. 6 with associated text); and 
predict a cooling period required for the brake to reach a predetermined temperature following a braking event, based on the received wear measurement, the received ambient condition measurement, and the information relating to the thermal behaviour of the brake (see at least ¶ 22, 31, 34-35 and Fig. 4, 7 with associated text).
Alvarado does not directly disclose a torque sensor configured to measure a torque reacted by a brake during a braking event; a torque measurement and a controller receives the torque measurement.


Claim 16 repeats the subject matter of Claim 15 and rejected in like manner.

Regarding Claim 17, Alvarado a brake temperature monitoring system, BTMS, wherein the brake cooling period prediction system is configured to provide a predicted cooling period to the BTMS (see at least ¶ 3, 22, 35-36, 40 and 43).

Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-17, 19 and 22 of US Pat# 10336473 (“Parent”). Although the claims at issue are not identical, they are not patentably distinct from each other because The CON is broader than The Parent.

	


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure are listed in PTO-892.


Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, far-right column, page 5 of 14.